                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

JAMES MICHAEL WRIGHT,                     )
                                          )
                      Plaintiff,          )
                                          )       CAUSE NO. 3:18-CV-579 JD-MGG
              vs.                         )
                                          )
JASON RUNYAN, et al.,                     )
                                          )
                      Defendants.         )

                                   OPINION AND ORDER

       James Michael Wright, a pro se prisoner, filed a complaint. Pursuant to 28 U.S.C.

§ 1915A, the court must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

       According to the allegations contained in the complaint, in February 2018,

Elkhart City Police Officer J. Taelman, along with another unidentified officer, arrived

at Wright’s home in connection with a reported home invasion. Wright explained to the

officers that Matthew Thompson, an individual with whom he has had problems with

in the past, broke into his home. Nevertheless, charges were not pressed against


                                              1
Matthew Thompson, and he was never arrested.

          Wright sues Officer Taelman and the unnamed officer for not arresting or

bringing charges against Thompson. However, that allegation does not state a claim

because a private citizen, such as Wright, lacks a judicially cognizable interest in the

prosecution or nonprosecution of another. Linda R.S. v. Richard D., 410 U.S. 614, 619

(1973).

          Wright was later contacted by Elkhart City Police Detective Jason Runyan.

Detective Runyan was assigned to investigate accusations Matthew Thompson made

against Wright. After an investigation, an arrest warrant was issued and Elkhart City

Police officers arrested Wright. Though it is clear that Wright does not believe he should

have been arrested based on Thompson’s accusations, it is unclear what, exactly, Wright

is alleging. It may be that Wright is alleging he was falsely arrested by Elkhart City

Police officers. However, the existence of probable cause is an “absolute bar” to a

Fourth Amendment false arrest claim. McBride v. Grice, 576 F.3d 703, 707 (7th Cir. 2009).

An officer has probable cause to arrest “if a reasonable person would believe, based on

the facts and circumstances known at the time, that a crime had been committed.” Id. at

707. Here, Wright concedes that officers arrested him pursuant to a warrant. See Juris v.

McGowan. 957 F.2d 345, 350, (7th Cir. 1992) (“Generally, a person arrested pursuant to a

facially valid warrant cannot prevail in a § 1983 suit for false arrest; this is so even if the

arrest warrant is later determined to have an inadequate factual foundation.”). Thus, he

has not plausibly alleged a claim for false arrest.


                                               2
       It may also be that Wright is alleging that he was wrongfully arrested pursuant

to that warrant. That is to say, Wright may believe that the defendants have caused the

arrest warrant to be issued knowing that he was not the proper person to be accused.

This is more akin to a claim for malicious prosecution. Snodderly v. R.U.F.F. Drug

Enforcement Task Force, 239 F.3d 892, 899-900 (7th Cir. 2001). Wright has not stated a

plausible claim for malicious prosecution either. This is because any such claim would

not accrue unless and until the criminal proceedings have terminated in Wright’s favor

(i.e., acquittal or dismissal of the charges). Id. Because his state criminal case is still

pending, any such claim is not yet ripe. Therefore this claim must be dismissed. If

Wright is acquitted of the criminal charges or they are otherwise dismissed at some

time in the future, he may file a new lawsuit reasserting his malicious prosecution

claim. But for now, Wright has no such plausible claim.

       Wright later e-mailed Elkhart County Prosecutor Vicki Becker to complain that

he was unfairly charged with a crime, while Thompson was never charged. No one

responded to Wright. He sues Becker for not responding to his complaints. However,

Becker is entitled to absolute prosecutorial immunity and cannot be sued for damages

in connection with her decision whether to initiate charges. Imbler v. Pachtman, 424 U.S.

409, 431 (1976) (“[I]n initiating a prosecution and in presenting the State’s case, the

prosecutor is immune from a civil suit for damages under § 1983.”).

       After his arrest, Wright was taken to the Elkhart County Jail. There, Wright

spoke to jail staff about how to get the Elkhart City Police and prosecutors to pursue


                                                3
charges against Thompson. Correctional Officer A. Montandon advised him to write a

letter to the City of Elkhart. Correctional Investigator Mock suggested he contact the

Elkhart City Policy. Investigator Harvey told him to contact Detective Runyan. Wright

did each of these things and none resulted in charges being brought against Thompson.

Wright sues Officer Montandon, and Investigators Mock and Harvey for not

successfully helping him pursue charges against Thompson. However, as explained

above, Wright has no constitutional right to have Thompson charged. Nevertheless,

“[s]ection 1983 does not establish a system of vicarious responsibility” and “public

employees are responsible for their own misdeeds but not for anyone else’s.” Burks v.

Raemisch, 555 F.3d 592, 593 (7th Cir. 2009). The simple fact that Wright complained to

these three individuals about the Elkhart Police Department’s actions is insufficient to

trigger liability. Id. at 595. Therefore, Officer Montandon, Investigator Mock and

Investigator Harvey will be dismissed.

       Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Such is

the case here.




                                             4
       For these reasons, Wrights’s complaint is DISMISSED pursuant to 28 U.S.C. §

1915A for failure to state a claim.

       SO ORDERED on October 9, 2018

                                                   /s/ JON E. DEGUILIO
                                              Judge
                                              United States District Court




                                          5
